Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about January 22, 2002, which denied petitioner’s application to stay a warrant of commitment issued against him, unanimously affirmed, with costs.
The appeal is not moot since there is no evidence before the court establishing that the sum owed has been paid by petitioner. Petitioner’s arguments with respect to the merits are, however, unavailing. It was within the Special Referee’s power to adjudicate petitioner to be in contempt since CPLR 4317 (a) provides without qualification that “parties may stipulate that any issue shall be determined by a referee” and petitioner knowingly consented to expand the Special Referee’s authority so that the “entire matter” was referred to him to hear and determine (cf. Batista v Delbaum, Inc., 234 AD2d 45). Petitioner’s remaining argument, that the underlying finding of contempt is barred by res judicata, is not properly before us. Were we to reach it, however, we would find it to be without merit since petitioner has failed to demonstrate any error in the Special Referee’s specific finding that the matters before him on the contempt hearing differed from the matters before the court in the prior proceeding. Concur — Buckley, J.P., Sullivan, Rubin, Friedman and Gonzalez, JJ.